Citation Nr: 0632864	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-34 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased rating for low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother




ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1994 until 
January 1998.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
by the Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2006, the 
undersigned Veterans Law Judge conducted a hearing regarding 
the issues on appeal.  


FINDINGS OF FACT

1.  Chronic headaches were not present in service and no 
competent evidence exists that the veteran's headaches are 
causally related to event(s) in service.

2.  The veteran's low back disability is manifested by 
painful motion that is no more than moderate in degree with 
forward flexion to 90 degrees and absent evidence of listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
or abnormal mobility on forced motion; there is no evidence 
of intervertebral disc syndrome (IVDS) symptoms consisting of 
severe, recurring attacks with intermittent relief, nor is 
there evidence of associated neurologic manifestations.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).

2.  The criteria for a rating in excess of 20 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 
5243, 5292, 5293, 5295 (2001-2003), 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that links a current disability to 
symptoms that began in service and continues to the present.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran claims that her headaches are due to a motor 
vehicle accident that occurred while she was in the military.  
In a January 1994 pre-service medical history report, the 
veteran noted that she took Motrin for "menstrual cramps, 
headaches, etc."  A July 1996 service medical record noted 
the veteran received treatment for a motor vehicle accident 
in which she hit her head.  During the treatment, she 
complained of pain in the left eye area.  In a March 1997 
service medical record, the veteran denied having headaches.  
The May 1995 separation examination was also silent for 
headaches and noted a "NORMAL" examination for the head.  

The first medical document of record noting treatment for 
headaches is dated January 2000.  The examiner noted that the 
veteran's migraines were possibly secondary to birth control 
pills.  See Medical Record from Loma Linda VAMC (Jan. 2000).  
Also of record are the veteran's excuses from work written by 
a private doctor, dated 2001 to 2002, citing headaches and 
general anxiety disorder.  In September 2002, a cat scan of 
the head revealed no evidence of acute hemorrhage, mass 
effect, midline shift, hydrocephalus, or large vessel 
infarct.  Visualized ethmoid sinuses showed mucosal 
thickening for which the radiologist noted a "minor 
abnormality."  A January 2006 Occupational and Environmental 
Medicine Evaluation noted that the veteran had suffered from 
headaches since the accident in 1997.  The examiner's 
assessment was headaches with photophobia.  A February 2006 
cat scan of the head was normal. 

A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Here, the Board accords little 
probative value to the examiner's statement relating the 
veteran's headaches to the accident that occurred in service.  
The examiner failed to offer a basis for the finding, and the 
statement was based solely on the veteran's account and not 
based on review of the claim's folder.  While the examiner 
referred to the veteran having headaches since the car 
accident, the fact of the matter is that there is no proof to 
corroborate the claim.  As noted above, there is no evidence 
of headaches at the time of the car accident and on service 
separation, again no reference was made to headaches.  
Finally, there is no medical evidence of record, private or 
VA, which specifically attributes the veteran's current 
diagnosis of headaches to service.  In fact, the January 2000 
medical record linked the veteran's headaches to birth 
control pills.  

Additionally, the Board must note the lapse of two years 
between the veteran's separation from service (1998) and the 
first documented treatment for the claimed disorder (2000).  
In fact, the first documented complaint of post service 
headaches was about 4 years after the accident that allegedly 
caused the injury leading to headaches.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Additionally, the veteran's 
statements alone are insufficient to establish the etiology 
of the headaches.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Since the competent medical evidence has not attributed the 
veteran's headaches to service, there is no basis upon which 
service connection can be granted.  Therefore, the veteran's 
claim must be denied.  As the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence or normal 
callosity or the like.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board shall consider all information, 
including lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  Id.

At the July 2006 hearing, the veteran stated that she had 
difficulty sitting, walking, and exercising for long periods 
of time.  She also stated that she experienced muscle spasms, 
but she did not have pain radiating into her legs.

April 1998 lumbar spine radiographs were within normal 
limits, and a December 1999 medical record stated that the 
veteran was not experiencing any numbness or tingling in the 
legs.

In the November 2001 VA examination, the veteran complained 
of severe spasm pain.  Her range of motion was as follows: 90 
degrees of forward flexion, 20 degrees of extension, and 20 
degrees of bilateral rotation.  Straight leg raise test was 
negative.  X-rays showed the following: unremarkable osseous 
architecture, normal alignment of the bony structures, no 
pathological or congenital variations, and lumbar spine 
within normal limits.  The assessment was noted as mechanical 
low back pain.

In February 2002, the veteran was noted as having numbness in 
her legs.  The veteran's chiropractor stated that a magnetic 
resonance imaging (MRI) of the lumbar spine taken in April 
2002 was negative for discogenic disease, and x-rays of the 
lumbar spine, dated December 2001, were negative for 
fractures or dislocations.  

In March 2005, the veteran underwent a second VA examination.  
The veteran complained of sharp pain in the mid-portion of 
her back but denied any radiation into her legs.  She stated 
that when she bends wrong, the pain can flare-up to a 10 out 
of 10, lasting from one to two minutes.  The veteran noted 
that she has tried a lumbar corset in the past, which did not 
help.  The veteran did not use any assistive devices for 
walking.  The veteran stated that her job requires her to sit 
for long periods of time which aggravates her low back pain, 
but she had not missed any work due to flare-ups of her back 
pain.

The range of motion for the thoracolumbar spine was as 
follows: 90 degrees of forward flexion, 20 degrees of 
extension with pain, 30 degrees of right lateral bending with 
pain, and 30 degrees of left lateral bending which was not 
painful.  She had pain, weakness, and fatiguability with 
repetitive flexion and extension of her lumbar spine.  She 
did have mild left sided paraspinal muscle spasms but no 
scoliosis or obvious spinal alignment deformity.  She had 2+ 
deep tendon reflexes at the knee and ankle bilaterally, and 
her motor strength was 5/5 in all muscle groups of the lower 
extremity.  She had intact light touch to sensation in both 
lower extremities and negative bilateral straight leg raise 
tests.  X-rays of the lumbar spine revealed straightening of 
the normal lumbar lordosis which the radiologist noted might 
be due to technique versus muscle spasm.  There was no 
evidence of degenerative changes or any other pathology.  The 
diagnosis was lumbar strain.   

During a January 2006 spine examination, the veteran 
complained of mid to lower back pain with occasional 
throbbing and spasm but no lower extremity weakness, 
numbness, or paralysis.  The examiner noted that the back 
pain was exacerbated by bending forward and working at a 
computer for more than two hours without a break.  The 
veteran did not use any assistive devices.  The physical 
examination revealed mild lordosis and gait within normal 
limits and that heel, toes, tandem, and rhythm were within 
normal limits.  The range of motion was as follows: 90 
degrees of forward flexion, 25 degrees of extension with 
discomfort at the end, and lateral flexion and rotation 
within normal limits.  The was no weakness, fatigue, lack of 
endurance, or loss of coordination, and no spasms were noted.  
The diagnosis was noted as mechanical low back pain. 

The veteran filed her increased rating claim on June 26, 
2001.  Effective September 23, 2002, VA revised the criteria 
for evaluating intervertebral disc syndrome (IVDS).  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  Effective September 
26, 2003, VA revised the criteria for evaluating diseases and 
injuries of the spine.  See 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003).  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000).

In the April 2005 Supplemental Statement of the Case (SSOC), 
the veteran received a 20 percent rating under DC 5295, 
representing lumbosacral strain with muscle spasms on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  See 38 C.F.R. § 4.71a (2001-2003).

Under the "old" criteria, a higher 40 percent rating is 
warranted for symptoms consistent with, or more closely 
approximating, severe limitation of lumbar motion (DC 5292); 
severe, recurring attacks of IVDS with little intermittent 
relief (DC 5293); and severe lumbosacral strain with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (DC 5295).

Based on the veteran's range of motion findings, the 
veteran's loss of motion is not more than moderate in degree.  
Normal flexion of the spine is from 0 to 90 degrees, normal 
extension is from 0 to 30 degrees, normal lateral flexion is 
from 0 to 30 degrees in both directions, and normal rotation 
is from 0 to 30 degrees in both directions. See 38 C.F.R. 
§ 4.71a, Plate 5.  Examinations in this case have shown 
normal flexions with not more than slight limitations in the 
other ranges.  Therefore, the preponderance of the evidence 
is against a higher rating under DC 5292.  Similarly, the 
veteran does not manifest symptoms such as listing of whole 
spine to opposite side, positive Goldthwaite's sign, or 
abnormal mobility on forced motion.  Her forward flexion, as 
indicated above, does not even approach what would be 
considered as marked in degree.  As such, a higher rating 
under the old version of DC 5295 is also not warranted.  
Finally, there is no evidence that the veteran suffers from 
severe, recurring attacks of IVDS with little intermittent 
relief, and therefore, a higher rating under DC 5293 is not 
warranted.

Changes to the IVDS Code became effective September 23, 2002.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine which resulted 
in a renumbering of the IVDS criteria to DC 5243.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  This regulatory 
change did not include any substantive change to the 
provisions enacted in 2002.  For purposes of this analysis, 
the Board will refer to the current numbering of DC 5243 in 
the discussion below.

The current criteria of DC 5243 evaluates IVDS 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003).

For purposes of evaluations under 5243, "[c]hronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5293, NOTE 1 (2004).  Orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurologic disabilities 
are rated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id.

In this case, it has not really been demonstrated that the 
appellant has intervertebral disc syndrome as the diagnoses 
have been more in line with lumbar strain and/or mechanical 
back strain.  In any event, no associated neurologic 
manifestations have been identified.  As held above, the 
veteran's chronic orthopedic manifestations of IVDS during 
the appeal period have been represented by limitation of 
motion of the lumbar spine that is not more than moderate in 
degree.  VA recently amended DC 5243 to include a definition 
of incapacitating episodes which had been inadvertently 
omitted with publication of the final rule.  69 Fed. Reg. 
32449-01 (June 10, 2004).  This correction is effective 
September 26, 2003.  Id.  This note defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  The Board has closely reviewed the 
record and finds no periods of doctor prescribed bed rest for 
IVDS or any evidence suggesting that a prescription of bed 
rest would have been warranted.  Accordingly, the Board finds 
by the preponderance of the evidence that the veteran has not 
met the criteria for a rating in excess of 20 percent under 
the current version of DC 5243.

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised criteria would require a finding of forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  Even with consideration of the principles of 
38 C.F.R. §§ 4.40 and 4.45, the preponderance of the evidence 
demonstrates lumbar spine forward bending much greater than 
30 degrees.  There is no competent evidence of ankylosis of 
the lumbar spine.  As such, the regulatory changes do not 
offer a more favorable result in this case.

In summary, the Board finds that the veteran is not entitled 
to more than a 20 percent rating for her low back disability.  
The preponderance of the evidence is against a higher 
evaluation under either the "old" or "new" criteria for 
any time during the appeal period.  The veteran has been 
deemed competent to describe the manifestations and 
exacerbations of lumbar spine symptoms, but the objective 
medical evidence fails to establish her entitlement to an 
increased evaluation.  There is no doubt of material fact to 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).



III.  Duties to Notify and Assist  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Aug. 2001, July 2004).  As such, VA fulfilled 
its notification duties.  

The Board is also aware of the considerations in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection for headaches and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Regarding the 
increased rating claim, the veteran was notified of the 
criteria for the disability ratings for the diagnostic codes 
assigned in the September 2003 Statement of the Case (SOC).  
The claim was then readjudicated in a March 2005 Supplemental 
Statement of the Case (SSOC).  Therefore, the Board finds no 
lapse in compliance with Dingess. 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim at this time. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of her claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to an increased rating for low back disability, 
currently evaluated as 20 percent disabling, is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


